DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 3/3/21, all requested changes to the claims have been entered.  Claims 1-21 were previously and are currently pending.  The claim amendments have resolved the pending claim objections and 112(b) rejections which are herein withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and similarly independent claim 12, as was discussed in the remarks filed on 12/19/2018 in parent application 14/602823, none of the prior teach or fairly suggests the limitation of “recording, with a long wave infrared polarimeter, raw image data of a subject’s face to obtain a number of polarized images”, in combination with the other limitations of the claim.  The prior art of Sarwar (US2012/0075473) discloses a polarimeter which comprises of a standard visible range camera with a linear polarizer in front of the lens, see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/AARON W CARTER/Primary Examiner, Art Unit 2665